 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Buonarigo,                                  No. CV-19-8037-PCT-JAT
10                  Plaintiff,                           ORDER
11   v.
12   BJ’s Tavern, LLC,
13                  Defendant.
14
15          “Inquiring whether the court has jurisdiction is a federal judge’s first duty in every
16   case.” Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 693 (7th
17   Cir. 2003). In this case, the complaint fails to sufficiently plead jurisdiction. See 28 U.S.C.
18   § 1332; Johnson v. Columbia Properties Anchorage, L.P., 437 F.3d 894, 899 (9th Cir.
19   2006) (discussing the citizenship of a limited liability company); NewGen, LLC v. Safe
20   Cig, LLC, 840 F.3d 606, 611 (9th Cir. 2016). Therefore,
21          IT IS ORDERED that by March 20, 2019, Plaintiff shall file a supplement to the
22   complaint properly alleging federal subject matter jurisdiction, or this case will be
23   dismissed without prejudice for lack of federal subject matter jurisdiction.
24          Dated this 13th day of March, 2019.
25
26
27
28
